Citation Nr: 1046059	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which found that new and material evidence had not 
been received to reopen the previously denied claim of service 
connection for residuals of a low back injury.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2010.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied low back claim.  However, as addressed in the REMAND 
portion of the decision below, further development is required 
for resolution of the underlying service connection claim.  
Accordingly, the claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  Service connection was previously denied for the Veteran's 
low back disorder by a January 2002 rating decision.  The Veteran 
was informed of that decision, including his right to appeal, and 
did not appeal.

3.  The evidence received since the last prior denial of service 
connection for a low back disorder was not previously submitted 
to agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen a claim 
of entitlement to service connection for residuals of a low back 
injury, the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a), 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board observes that, for the reasons stated below, it 
concludes that new and material evidence has been received to 
reopen the previously denied claim of service connection for 
residuals of a low back injury.  Therefore, no further discussion 
of the VCAA is warranted with respect to this aspect of his 
appeal as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection was previously denied for the Veteran's low 
back disorder by a January 2002 rating decision.  The Veteran was 
informed of that decision, including his right to appeal, and did 
not appeal.  Consequently, that decision is final.  See 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  Further, the Court has also held 
that in order to reopen a previously and finally disallowed claim 
there must be new and material evidence presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other 
grounds).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In the recent case of Shade v. Shinseki, No. 08-3548 (U.S. Vet. 
App. Nov. 2, 2010), the Court interpreted the phrase "raises a 
reasonable possibility of substantiating the claim" as 
"enabling rather than precluding reopening."   The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which "does not require new and 
material evidence as to each previously unproven element of a 
claim."  

The evidence on file at the time of the last prior denial 
includes statements from the Veteran, his service treatment 
records, and post-service medical records which cover a period 
through 2000.

In pertinent part, the Veteran essentially contended that he had 
a current low back disorder due to an in-service injury.  The 
post-service medical records documented a low back disorder, to 
include diagnoses of lumbosacral strain with sciatica.  Further, 
his service treatment records reflect he was treated in September 
1969 for low back pain after heavy lifting.

The Board notes, however, that the service treatment records 
reflect that the Veteran's spine was subsequently evaluated as 
normal on his February 1970 separation examination.  
Additionally, he indicated on a concurrent Report of Medical 
History that he had not experienced recurrent back pain.  
Moreover, the post-service medical records reflect he was treated 
for back pain following a work-related injury in January 1997.  
He also reported having previously injured his back in a motor 
vehicle accident, and indicated back problems prior to service.

Based on the foregoing, the January 2002 rating decision denied 
service connection for residuals of a low back injury, finding 
that the current disability neither occurred in nor was caused by 
service.  The rating decision stated that without evidence that 
the Veteran had a current back disability directly related to the 
low back pain in September 1969, there was no basis for a grant 
of service connection.

The evidence added to the record since the prior denial of 
January 2002 includes additional statements from the Veteran, his 
testimony at the October 2010 Board hearing, supporting lay 
statements, and additional post-service medical records which 
cover a period through 2008.  In pertinent part, the Veteran's 
additional statements and hearing testimony included more 
pertinent details regarding the circumstances of his purported 
in-service low back injury than what was known at the time of the 
prior denial.  He also indicated continuity of back 
symptomatology since service, and that the post-service injuries 
only aggravated an already existing disability.  Further, these 
contentions were supported by lay statements from his spouse, as 
well as those of a fellow service-man and his spouse.  Further, 
the additional medical records reflect treatment for back 
problems in 1978 and 1980, prior to the documented work-related 
back injury in January 1997.

Simply put, this additional evidence supports an existing back 
disability since the time of the in-service injury, and prior to 
the reported post-service injuries.  Moreover, the evidence 
submitted to reopen a claim is presumed to be true for the 
purpose of determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection for 
the Veteran's low back disorder was not previously submitted to 
agency decisionmakers, relates to an unestablished fact necessary 
to substantiate the claim, is not cumulative nor redundant of the 
evidence of record at the time of the last prior final denial, 
and raises a reasonable possibility of substantiating the claim.

Adjudication of this appeal does not end with the determination 
that new and material evidence has been received.  The Board must 
now address the merits of the underlying service connection 
claim.  The presumption that the evidence is true without regard 
to the other evidence of record no longer applies.

For the reasons stated below, the Board finds that further 
development is required for a full and fair resolution of the 
Veteran's claim of service connection for residuals of a low back 
injury.




ORDER

New and material evidence having been received to reopen a claim 
of entitlement to service connection for residuals of a low back 
injury, the claim is reopened.  To this extent only, the benefit 
sought on appeal is allowed.


REMAND

As noted above, the Veteran provided statements and hearing 
testimony as to the circumstances of his purported in-service low 
back injury, and indicated continuity of symptomatology since 
service.  Moreover, the injury and symptomatology he described is 
of the type subject to lay observation in accord with Jandreau, 
supra.  There are also lay statements in support of these 
contentions.  However, the Board also notes that there is no 
medical evidence on file of a chronic low back disorder until 
years after service, and the record includes references to post-
service back injuries.  Therefore, it is not clear whether the 
nature of the Veteran's current low back disorder is consistent 
with it having originated during his active service.  
Consequently, the Board concludes that a medical examination and 
opinion is warranted in this case in order to resolve this 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have recently treated the Veteran for his 
low back disorder.  After securing any 
necessary release, the AMC/RO should obtain 
those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
nature and etiology of his low back 
disorder.  The claims folder should be made 
available to the examiner for review before 
the examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
current low back disorder was incurred in 
or otherwise the result of his active 
service.  

A complete rationale for any opinion 
expressed should be provided, and must 
indicate consideration of the September 
1969 in-service treatment for back problems 
and the evidence of post-service back 
injuries.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental SOC (SSOC), which addresses all of 
the evidence obtained since the last SSOC in February 2010, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


